Case 1:19-cv-02682-GPG Document1 Filed 09/19/19 USDC Colorado Page 1 of 15

IN THE UNITED STATES DISTRICT court SEP 19 PH J: 96
FOR THE DISTRICT OF COLORADO EFF:

19 =(CV= O26 8 2 a

(To be supplied by the court)

Claw ord Plaintiff

Civil Action No.

 

 

, Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
thé space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names of the defendants listed in the above
caption must be identical to those contained in Section B. Do not include addresses here.)

 

COMPLAINT

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number, A filing may include only: the:
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 

 
Case 1:19-cv-02682-GPG Document1 Filed 09/19/19 USDC Colorado Page 2 of 15

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be

served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Cflace) hcliag) J AM erat Lo tae. Calcul S SORf
ame and complete mailing address)

(Telephone number and e-mail address

 
    

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

 

Defendant 1:

(Name and complete mailing address)

(Telephone number and e-mail-address if a ; }

 

 

 

 

Defendant 2:
(Name and complete mailing address)
(Telephone number and e-mail address if known)
Defendant 3:
(Name and complete mailing address)
(Telephone number and e-mail address if known)
Defendant 4:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)
Case 1:19-cv-02682-GPG Document1 Filed 09/19/19 USDC Colorado Page 3 of 15

Cc. JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check one)

 

 

 

ederal question pursuant to 28 U.S.C. § 1331 (claims arising under the Constitution,
laws, or treaties of the United States)

 

List the specific federal statute, treaty, and/or provision(s) of the United States
Constitution that are at issue in this case.

2.0 belie at /b6 ULE, Fonettti

wt Lsaky es Mae tela

Ol Diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter between individual or
corporate citizens of different states and the amount in controversy exceeds $75,000)

Plaintiff is a citizen of the State of

 

If Defendant 1 is an individual, Defendant 1 is a citizen of

 

If Defendant 1 is a corporation,

Defendant | is incorporated under the laws of (name of
state or foreign nation). ,

Defendant | has its principal place of business in (name of
state or foreign nation).

(If more than one defendant is named in the complaint, attach an additional page
providing the same information for each additional defendant.)
Case 1:19-cv-02682-GPG Document1 Filed 09/19/19 USDC Colorado Page 4 of 15

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE: a

Supporting facts:

- SOLO LM EICIORL $CUL@) tis
EG eer Fog Caw vekitl Crom CAETK OO.
ae othe Coad. |
~ Lox ¢ i wear ebony Geilo pmeHgvues
ALAS lag Sho VOCUS ME ECT UCO coc ater

oe pryoaia naned rota we Ve 30e Col CP

— hts Laroche (Cssans SOME
Jno) ab Kes 12, AL 0me) AES nite Cary

retusa Bb aorl, wo, car wl of diGe
COWEVEr, car fith SCALE. D Zane b LA eed

ax 2 ws ome me BW ACISO alto
Be creat CO Ay MS
ee C hye SALE wowdcind’ 0 01 Objection
0 Stal Cla Dit coorO LE (7 books Etoile
Leeedom Ce dalerste As fl Eaol3 HEY
JUOKULME” OC Ce , OES
Case 1:19-cv-02682-GPG Document1 Filed 09/19/19 USDC Colorado Page 5 of 15

cram wo: stecvleias seater lor eri tase)

Supporting facts:

VLE) aed ay ws have

5tem Cram Che sustetn o€ BULS/OEES OPP RCOOS
Lom) He siaw ae lowly ot) Cfrepotie HC

The oerotte) wrens fla. Ur (ili) Sp 76
Lan ne Com eA. bp Hee Lite

LUSCH WC owe AUUTOOOSL
‘trun Cir races 50) A ios This os

ol 00 us rntav€, Maras
one ogee Oct ts oe |

CLES: Grote 2) AG) DD
exhib, erator 7 jes @ omoon QUE
Crt 1000 Of receidn 56X20, But? Cree
Oe opt wv se
faye or wucler uthortee bE CMe
MES, Ce JE, Gane CO HYUE oF
Dee Fa fase Ca ag fier SCC tLe

CROC IIS wo OG Cincial Cia Vad
2 Clim) a) CCAS 28 Cee acing

eothrte meee, O70) DRO CODE UL rap Ce

rat bas 0 Aer comgpoces
Case 1:19-cv-02682-GPG Document1 Filed 09/19/19 USDC Colorado Page 6 of 15

E. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “E. REQUEST

FOR RELIEF 1 Ugh, claonages bor WE ese
furshirtend) LOCO, alga ORE 8

  
  

C

Healer shi Kapiio Ce Aer
for racial emlbyrastvl, © Cia
“fr VOW lg by 6O1UCO Nh SOMME ,

F. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621. .

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

kee signature)

WIDE
Datg “7

(Revised December 2017)
' Case 1:19-cv-02682-GPG Document 1 Filed 09/19/19 USDC Colorado Page 7 of 15

Arapahoe County Court
1790 W. Littleton Blvd. Littleton, CO 80120

Plaintiff(s): Aaron Jordan
V. Small Claims Court Case 2019c100459

Defendant(s): Larry H. Miller Nissan @ Arapahoe

OBJECTION IN REPLY OF DEFENDANTS MOTION TO DISMISS

Let the record reflect that the plaintiff has been a regular customer to the
only Nissan dealership located on Arapahoe road for the previous 20 years. There
is no other Nissan dealership within proximity to the plaintiff's residence which is
why banning the plaintiff from receiving any future service, parts, sales, or
economic business with no logical reason violated not only his constitutional and
civil rights, but his rights as disabled. Plaintiff claims that the Nissan dealership
violated his fourteenth amendment rights, rights covered under Civil Rights for
people with disabilities, Civil Rights Act of 1968 42 U.S.C.A, Property Rights of
Citizens 3617. The Defendants are liable because the mechanic who refused to

touch or service the plaintiff's car (even after the dealership received payment) and
Case 1:19-cv-02682-GPG Document1 Filed 09/19/19 USDC Colorado Page 8 of 15

forced the plaintiff to hire and repay Tynans Nissan for the same engine repair
remains the nexus in the unjust animosity held to by the service manager of Larry
H. Miller Nissan. Although their name has changed their unprofessionalism,
discriminatory customs, and employee bigotry toward certain customers remain the

same.

Plaintiff asserts the dealership used circumstances of his disability, his false
incarceration, and race classification to capitalize on his calamities and participate
in further harming him individually. The dealership states there was no
relationship with the plaintiff, however, cash payments were made to evoke
responsibility along with regular correspondence from the plaintiff from prison to

prove a business contract existed.

Banning the plaintiff from the dealership is just another way the defendants
hindered the plight of the plaintiff to receive fair treatment from the money he
gave. To be clear, Tynans Nissan replaced my engine and they were paid the same
way I paid Nissan on Arapahoe road. A recite with writing showing cash
payments made (Exhibit ). Service Manager Chris Doershlag’s attempt to hide
facts, use word play, and use Jim Crow tactics to cheat a disabled citizen out of
money is purely pathetic as a company head. I was imprisoned for an HOA
violation and my papers, receipts, and valuables were stolen as the HOA

themselves admitted to this very court they changed my locks, however, they did

ce
Case 1:19-cv-02682-GPG Document1 Filed 09/19/19 USDC Colorado Page 9 of 15

not state the items took out of my garage. Although I am Black I am not a thief (as
incorrectly portrayed) instead it is the clean shaven service manager who welcomes
you into his dealership who is guilty of robbery and acts to cover their own

employees hate.

Larry H. Miller is liable respondeat superior because Chris himself along
with a witness took me in office and declared that “Gary”, the same mechanic who
wouldn’t work on my car in 2015 still refuses to work on my car in 2019, to which
I agreed at least he did not sabotage it like previous bigoted neighbors I have been
forced to interact with have. He then chose to demean my person by stating they
were banning me because I was a racist and had used a racial slur against a
Mexican though they themselves were white. I believe Larry H. Miller and their
employees are responsible because I was singled out and persecuted differently
from other similarly situated customers. I was bullied by the service manager,
called a racist (although racism is used against me), and prohibited from business
opportunities had from the dealership to which I have paid tens of thousands of
dollars to. Larry H. Miller is guilty of depriving me of proper due process,
selectively enforcing a restriction on a disabled citizen for discriminatory purpose,
displaying intention conduct meant to prevent the plaintiff equal protection of state
laws, and receiving services from prepaid services or returning a refund for undone

work.

5
Case 1:19-cv-02682-GPG Document1 Filed 09/19/19 USDC Colorado Page 10 of 15

The plaintiff amended the defendants name to Larry H. Miller. However,
the defendant’s argument is based upon lies, false claims, and deceit meant to
cover up their employee’s racist tendencies. Larry H. Miller attempts to influence
the court to somehow make-believe Jordan acted inappropriately to justify their
actions. However, considering their known culpability and admitted history of
stolen money proves the only truly injured party is the plaintiff. Considering Mr.
Jordan’s money was taken by individuals in the same building the mistrust that
Jordan displayed on paper is reasonable. However, after admitting their mechanic
refused to work on his car, using racial harassment as a means to bully the plaintiff,
banning the plaintiff from the property. knowing his money was taken, and
preventing him from opportunities offered by the maker of his vehicle
Constitutional .indifference is shown. The indifference displayed through the
dealership exceeded normal customer service and the dealership is liable for
injuries suffered because they were knowledgeable of the situation and failed to
assist or competently direct the customer in the right direction as company head.
Although I knew the dealership had taken my money, I did not hold a grudge or ill-
will as I continued doing business (Exhibit B). Even if the Auto Nation is liable
for the cash payments Larry H. Miller is still liable as a company for violating

normal expected practice in customs and in prohibition practice. Exhibit shows the
Case 1:19-cv-02682-GPG' Document 1 Filed 09/19/19 USDC Colorado Page 11 of 15

 

DISTRICT OF COMBIRE
AO 239 (Rev. 12/13) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form) 2g 18 F Pp .
; S 9p Peo
UNITED STATES DISTRICT COURT “fF? av? conwep,
for the CLERK

BY_______ pep CLK

   
 
    

Plaintiff/P etitioner
Civil Action No.

9 -CV-O02682

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS

Nee Nee ee ee Se” +

Defendant/Respondent

 

(Long Form) *
Affidavit in Support of the Application Instructions
- lam a plaintiff or petitioner in this case and declare Complete all questions in this application and then sign it.

that Iam unable to pay the costs of these proceedings Do not leave any blanks: if the answer to a question is “0,”
and that I am entitled to the relief requested. I declare “none,” or “not applicable (N/A),” write that response. If
under penalty of perjury that the information belowis you need more space to answer a question or to explain your
true and understand that a false statement pay resultin answer, attach a separate sheet of paper identified with your
Fs name, your case's docket number, and the question number.

Date:

 

 

 

 

XY t L

1. For both WA your spouse estimate the average amount of money received from each of the following
sources during the past 12: months. Adjust any amount that was received weekly, biweekly, quarterly,
semiannually, or annually to show the monthly rate. Use gross amounts, that is; amounts before any deductions
for taxes or otherwise.

 

 

 

 

 

 

 

 

 

Income source Average monthly | income Income amount expected
amount during the past 12 . next month
months
You * Spouse You Spouse
Employmept. ‘ ‘
5 $ $ $ $
saben
' Self-employment $ $ $ $
Income from real property (such as rental income) $ $ g $
Interest and dividends $ $ $ $
Gifts 5 § $ §
Alimony | $ § . $ $
Child support $ 5 : 5 §

 

 

 

 

 

 

 
Case 1:19-cv-02682-GPG Document1 Filed 09/19/19 USDC Colorado Page 12 of 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2 of 5
AO 239 (Rev. 12/13) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)
Retirement (such as social security, pensions, annuities, $ $ $ $
insurance) . ;
Disability (such as social security, insurance payments)
‘an! . .
Unemployment payments /
Public-assistance (such as welfare) $ $. $ 5
Other (specify):
Tétal monthly income: $ V/3108) 0.00 |$ 0.00/$ 0.00 |$ 0.00
2
2. List your employment history for the past two years, most recent employer first. (Gross monthly pay is before taxes or
other deductions.)
Employer Address Dates of employment Gross
: monthly pay
$ 2
3. List your spouse's employment history for the past two years, most recent employer first. (Gross monthly pay is before
taxes or other deductions.) .
Employer Address Dates of employment Gross
monthly pay
$
$
$

 

 

 

 

 

 

4, How much cash do you and your spouse have? $ ban 0d

Below, state any money you or your spouse have in bank accounts or in any other financial institution.

 

 

 

 

 

Financial institution Type of account Amount you have Amount your
, spouse has
. $ »
LOLs. Saou Checkin ZOD 8 ws
N J $ $
$ $

 

 

 

 

 

 

If you are a prisoner, you must attach a statement certified by the appropriate institutional officer showing all receipts,
expenditures, and balances during the last six months in your institutional accounts. If you have multiple accounts,
perhaps because you have been in multiple institutions, attach one certified statement of each account.

b

+

+
Case 1:19-cv-02682-GPG Document 1. Filed 09/19/19 USDC Colorado Page 13 of 15

r ta

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 3 of 5
AO 239 (Rev. 12/13) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)
5. List the assets, and their values, which you own or your spousé owns. Do not list clothing and ordinary
household furnishings. te
Assets owned by you or your spouse
Home (Value) te. : $
Other. real estate (Vole) $
Motor vehicle #/ (Value) $ ° 2X02
Make and year:
ye" ESE Ahehase |
Model:
“ 500Z
Registration #:
Motor vehicle #2 (Value) $
Make and year:
" Model: £ .
- . #
Registration #: ‘-
Other assets (Value) . wh. $
Other assets (Value) ; / $
\
6. State every person, business, or organization owing you or your spouse money,-and the amount owed.
Person owing you or your spouse Amount owed to you Amount owed to your spouse
money . ‘
$ $
IS UM SD EDO
t c
$ $ .
“ »
$ $ "
- "-
7. State the persons who rely on you or your spouse for support.
Name (or, if under 18, initials only) Relationship Age

 

 

 

 

 
Case 1:19-cv-02682-GPG Document1 Filed 09/19/19 USDC Colorado Page 140f 15 .

Page 4of 5

»

AO 239 (Rev. 12/13) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

8. Estimate the average monthly expenses of you and your family. Show separately the amounts paid by your
spouse. Adjust any payments that are made weekly, biweekly, quarterly, semiannually, or annually to show the
monthly rate.

é

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. You Your spouse
Rent or home-mortgage payment (including lot rented for mobile home)
Are real estate taxes included? O Yes (No
Is property insurance included? © Yes [No , a”. LGAOR
|Utilities (electricity, heating fuel, water, sewer, and telephone) : $ 2m 00 $
Home maintenance (repairs and upkeep) $ L MH). 02 $
F $
ood _. | 5 20. 2D |
Clothing . $200.00 }
Laundry and dry-cleaning /2C).0. QO 5
Medica!'and dental expenses ‘ $ 200.002 $
Transportation (not including motor vehicle payments) . $ "ZO Oo $
. .
Recreation, entertainment, newspapers, magazines, etc. $ A220 . oC $
Insurance (not deducted from,wages or included in mortgage payments)
Homeowner's or renter's: $ $
Life: . ‘ $ 3 . {$
Health: ‘ $ $
Motor vehicle: $ ‘FO OO $ -
Other: $ $
Taxes (not deducted from wages or included in mortgage payments) (specify): § S
Installment payments
Motor vehicle: . ‘ $ ‘ $
Credit card (name): 1S : 3
-
Department store (name): $s | $
* Other: . . $ nm $
Alimony, maintenance, and support paid to others $ $

 

 

 

 

 
Case 1:19-cv-02682-GPG Document1 Filed 09/19/19 USDC Colorado Page 15 of 15

 

 

 

 

 

 

 

 

 

Page 5 of 5
AO 239 (Rev 12/13) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)
Regular expenses for operation of business, profession, or farm (attach detailed $ $
statement)
{Other (specify): $ $
00 .00
Total monthly expenses: 334 7. 0 OO $ 0.0
9. Do you expect any major changes to your monthly income or expenses or in your assets or liabilities during the
i next 12 months?
0 Yes wie If yes, describe on an attached sheet.
10. Have you spent — or will you be spending — any money for expenses or attorney fees in conjunction with this
: lawsuit? (Yes ONO
Ifyes, how much? $ 7 SOL x )
11. Provide any other information that will help explain why you cannot pay the costs of these proceedings.

12. Identify the city and state of your legal residence. farktir Colorado

Your daytime phone number: P20 -CAS- FOZ!

Your age: SA- Your years of schooling: . }

Last four digits of your social-security number: ( 45S [
